DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  In claim 1, line 16 the claim limitation needs to end in a period “.”. Further Claim 10 depends on claim 12 and for examination purposes the office is going to assume it depends on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/048871 A1 in view of WO 2017/156308 A1.
Claim 1
 	WO 2017/048871 A1 discloses a first plate (See Fig. 4), a second plate (See Fig. 4), spacers (See Fig. 4), and a textured surface (Fig. 4, Ref. Binding site), wherein: the plates are movable relative to each other into different configurations (In some embodiments, the first and second plates are connected and are configured to be changed from the open configuration to the closed configuration by folding the plates. In some embodiments, the first and second plates can be connected by a hinge and are configured to be changed from the open configuration to the closed configuration by folding the plates such that the device bends along the hinge. The hinge may be a separate material that is attached to the plates or, in some cases, the plates may be integral with the plates. In some cases, the first and second plates are made in a single piece of material and are configured to be changed from the open configuration to the closed configuration by folding the plates, e.g., along a hinge.) ; one or both plates are flexible (Fig. 7 illustrates reducing effects of surface flatness variation of plate by using proper spacer arrangement and flexible plate(s).); the first plate is transparent to the light (In this device, at least one of the plates may be transparent,); the second plate has, on its inner surface, textured structures (binding site) for scattering the light illuminated on the surface (The optical signal includes, but not limited to, light reflection, scattering, transmission, absorption, spectrum, color, emission, intensity, wavelength, location, polarization, luminescence, fluorescence, electroluminescence, chemoluminescence, eletrochemoluminescence, or any combination of thereof.); and the spacers are fixed to the inner surface of one of the plates (See Fig. 4), and have a predetermined uniform height that is larger than the of the textured surface (binding site) but smaller than 200 um ( each of the plates has, on its respective surface, a sample contact area for contacting a sample; one or both of the plates comprise spacers that are fixed with a respective plate, wherein the spacers have a predetermined substantially uniform height and a predetermined constant inter-spacer distance that is in the range of 7 urn to 200 um); wherein one of the configurations is an open configuration, in which: the two plates are partially or entirely separated apart, the spacing between the two plates is not regulated by the spacers, and the sample is deposited on one or both of the plates; wherein one of the configurations is a closed configuration, which is configured after the sample deposition in the open configuration, and in the closed configuration: at least part of the deposited sample is compressed by the two plates into a continuous layer (In some embodiments, the first and second plates are connected and are configured to be changed from the open configuration to the closed configuration by folding the plates. In some embodiments, the first and second plates can be connected by a hinge and are configured to be changed from the open configuration to the closed configuration by folding the plates such that the device bends along the hinge. The hinge may be a separate material that is attached to the plates or, in some cases, the plates may be integral with the plates. In some cases, the first and second plates are made in a single piece of material and are configured to be changed from the open configuration to the closed configuration by folding the plates, e.g., along a hinge.). 

    PNG
    media_image1.png
    648
    509
    media_image1.png
    Greyscale

	WO 2017/048871 A1 substantially teaches the claimed invention except that it does not show the textured surface is a bumpy, wavy rough surface. WO 2017/156308 A1 shows that it is known to provide a binding surface that is bumpy, wavy rough surface (See Fig. 3a-3c) for a device for retaining biomolecules in a sample. It would have been obvious to combine the device of WO 2017/048871 A1 with the bumpy, wavy rough surface of WO 2017/156308 A1 before the effective filing date of the claimed invention for the purpose of providing increased surface area for capturing molecules, therefore improving effective hydrated conditions.

    PNG
    media_image2.png
    672
    465
    media_image2.png
    Greyscale

Claim 2
 	WO 2017/048871 A1 discloses a mobile computing device having a camera module (Fig. 30 Schematic of the BCI (Blood-cell-counting by CROF and Imaging) by smartphone (a) and photographs of the device (b)); a light source (a light source from either the mobile communication device), and an external lens (an element of the optics of the device (e.g., a lens, filter, mirror, prism or a beamsplitter).  
Claim 3
 	WO 2017/048871 A1 discloses obtaining a sample that contains or is suspected of containing an analyte; depositing the sample on one or both of the plates of the device when the plates are in an open configuration; bringing the two plates together and pressing the plates into the closed configuration so that the sample forms a thin layer between the two plates (See Fig. 4a-c); and measuring, after step, an optical signal from the sample (See Fig. 30).  
Claim 4
	WO 2017/048871 A1 in view of WO 2017/156308 A1 discloses the claimed invention except for the textured surface has an average roughness range of 2um to 5um. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2017/048871 A1 and WO 2017/156308 A1 with roughness range since it was well known in the art that having the claimed range allows for different molecule size range to be sampled. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 5, 7-9, 11-17
	WO 2017/048871 A1 in view of WO 2017/156308 A1 discloses the claimed invention except for the textured surface is made of semi-opaque white material, and the transmissivity is 10% ~30%; the textured surface is opaque white material or coated with reflective metal film, the metal film selected from aluminum, silver or gold; the texture surface is made of a highly reflectively opaque white material with reflectivity of at least 50%, 60%, 70%, 80%, 90%, 100%, or in a range between any of the two values; the texture surface is made of a reflective metal film, wherein the light scattering layer is opaque white dielectric film; the textured surfaces has an arithmetic average roughness of 0.5um~200um, and a mean spacing of the asperities of >0.5um and an average slop of the profile is greater of 0.1; the textured surface is made of opaque white material; the average lateral feature size of the texture surface is at least 20% and up to 10-fold of the wavelength of the illumination light, or in range between these two values; the average lateral feature size of the texture surface is at least 50% and up to 1000-fold of the wavelength of the illumination light, or in range between these two values; the textured surfaces has a surface roughness at least 20% of the wavelength of the illumination light. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2017/048871 A1 and WO 2017/156308 A1 with the opaque white dielectric film and different textures and wavelengths listed above since it was well known in the art that using the different limitations above improves the measurement quality for different types of sample, therefore making the device more marketable. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 6
 	WO 2017/048871 A1 substantially teaches the claimed invention except that it does not show the texture on the textured surface is periodic. WO 2017/156308 A1 shows that it is known to provide the textured surface is periodic (See Fig. 1C) for a textured surface for retaining biomolecules. It would have been obvious to combine the device of WO 2017/048871 A1 with the periodic surface of WO 2017/156308 A1 before the effective filing date of the claimed invention for the purpose of providing cavities on the surface, therefore allowing the surface to hold more molecules.
Claim 10
 	WO 2017/048871 A1 discloses the reflection spectrum of the light scattering layer is within the range of 300nm to 1000nm (to read a light signal (e.g., light at a wavelength that is in the range of 300 nm to 1200 nm) from detection agent that is bound to the plate)).  
Claim 18
 	WO 2017/048871 A1 discloses the flexible plate has the thickness of the flexible plate times the Young's modulus of the flexible plate in the range 60 to 750 GPa-um, and wherein the fourth power of the inter-spacer-distance (ISD) divided by the thickness of the flexible plate (h) and the Young's modulus (E) of the flexible plate, ISD4/(hE), is equal to or less than 106 um3/GPa (In some embodiments, the thickness of the flexible plate times the Young's modulus of the flexible plate is in the range 60 to 750 GPa-um.).  
Claim 19
 	WO 2017/048871 A1 discloses the spacer has a height of 30 um or less ( pillar spacer array of 30 um spacer height).  
Claim 20
 	WO 2017/048871 A1 discloses one or more reagents on one of the plates (Fig. 2 illustrates plates with a binding site or a storage site. Panel (a) illustrates a plate having a binding site. Panel (b) illustrates a plate having a reagent storage site. Panel (c) illustrates a first plate having a binding site and a second plate having a reagent storage site. Panel (d) illustrates a plate having multiple sites (binding sites and/or storage site).  
Claim 21
 	WO 2017/048871 A1 discloses one or both plates further comprise a location marker, a scale marker, an image marker, or any combination of thereof (In some embodiments, one or both plates comprises a location marker either on a surface of or inside the plate). 
Claim 22
 	WO 2017/048871 A1 discloses the light source emits white light ( a broadband white light source without using any of the filters.).  
Claim 23-28
	WO 2017/048871 A1 in view of WO 2017/156308 A1 discloses the claimed invention except for the distance between the plates and the camera module of the mobile computing device is 15mm~20mm; the external lens is put between the plates and the camera module, so that the sample between the plates is in the working distance of the camera module, and the focal length of the external lens is 12 to 18mm, and the distance between the external lens and the camera module is no larger than 3mm; the distance between the light source and the plates is 5mm-10mm; the distance between the plates and the camera module is 5-10mm; the distance between the external lens is put between the plates and the camera module, so that the sample between the plates is in the working distance of the camera module, and the focal length of the external lens is 4 to 8mm, and the distance between the external lens and the camera module is no larger than 3mm; the light source comprises an optical fiber guide that emits light from side and forms a ring shape. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine WO 2017/048871 A1 and WO 2017/156308 A1 with the different imaging hardware distances or using a fiber guide since it was well known in the art that using the different distances allows for different size sample areas illumination, therefore making it more marketable for different applications. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 29
 	WO 2017/048871 A1  discloses the optical signal is luminescence signal (The optical signal includes, but not limited to, light reflection, scattering, transmission, absorption, spectrum, color, emission, intensity, wavelength, location, polarization, luminescence, fluorescence, electroluminescence, chemoluminescence, eletrochemoluminescence, or any combination of thereof.).  
Claim 30
 	WO 2017/048871 A1 discloses 30. The method of claim 3, wherein the optical signal is colorimetric signal (he optical signal includes, but not limited to, light reflection, scattering, transmission, absorption, spectrum, color, emission, intensity, wavelength, location, polarization, luminescence, fluorescence, electroluminescence, chemoluminescence, eletrochemoluminescence, or any combination of thereof.).  
Claim 31
 	WO 2017/048871 A1 discloses the analyte is selected from the group of pH, ammonia, nitrite, nitrate, heavy metal, bacteria, lactose, food additive, and protein (during synthesis or purification of pharmaceuticals. The present invention also can be used in the various fields include, but not limited to, human, veterinary, agriculture, foods, environments, drug testing, and others.).  
Claim 32
 	WO 2017/048871 A1 discloses the analyte is selected from the group of glucose, albumin, sodium, potassium, chloride, urea nitrogen, creatinine, alkaline phosphatase, alanine amino transferase, aspartate amino transferase, bilirubin, cholesterol, triglycerides, hydrogen peroxide, and alcohol (measuring sodium, potassium, chloride, bicarbonate, blood urea, nitrogen , magnesium, creatinine, glucose, calcium, HDL cholesterol LDL cholesterol levels and/or triglyceride levels in the layer of uniform thickness.).  
Claim 33
 	WO 2017/048871 A1 discloses a body fluid selected from the group consisting of: amniotic fluid, aqueous humour, vitreous humour, blood (e.g., whole blood, fractionated blood, plasma, serum, etc.), breast milk, cerebrospinal fluid (CSF), cerumen (earwax), chyle, chime, endolymph, perilymph, feces, gastric acid, gastric juice, lymph, mucus (including nasal drainage and phlegm), pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, sebum (skin oil), semen, sputum, sweat, synovial fluid, tears, vomit, urine and exhaled condensate ( Bodily fluids of interest include but are not limited to, amniotic fluid, aqueous humour, vitreous humour, blood (e.g., whole blood, fractionated blood, plasma, serum, etc.), breast milk, cerebrospinal fluid (CSF), cerumen (earwax), chyle, chime, endolymph, perilymph, feces, gastric acid, gastric juice, lymph, mucus (including nasal drainage and phlegm), pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, sebum (skin oil), semen, sputum, sweat, synovial fluid, tears, vomit, urine and exhaled condensate. In particular embodiments, a sample may be obtained from a subject, e.g., a human, and it may be processed prior to use in the subject assay. For example, prior to analysis, the protein/nucleic acid may be extracted from a tissue sample prior to use, methods for which are known. In particular embodiments, the sample may be a clinical sample, e.g., a sample collected from a patient.).  
Claim 34
 	WO 2017/048871 A1 discloses an environmental specimen that is obtained from: river, lake, pond, ocean, glaciers, icebergs, rain, snow, sewage, reservoirs, tap water, drinking water, soil, compost, sand, rocks, concrete, wood, brick, sewage; air, heat vents, industrial exhaust, or vehicular exhaust (As used herein, an "environmental sample" refers to any sample that is obtained from the environment. An environmental sample may include liquid samples from a river, lake, pond, ocean, glaciers, icebergs, rain, snow, sewage, reservoirs, tap water, drinking water, etc.; solid samples from soil, compost, sand, rocks, concrete, wood, brick, sewage, etc.; and gaseous samples from the air, underwater heat vents, industrial exhaust, vehicular exhaust, etc. Typically, samples that are not in liquid form are converted to liquid form before analyzing the sample with the present method.).  
Claim 35
 	WO 2017/048871 A1 discloses the sample comprises a foodstuff specimen that includes: raw food ingredients, cooked or processed food, plant and animal sources of food, preprocessed food, or fully processed food (As used herein, a "foodstuff sample" refers to any sample that is suitable for animal consumption, e.g., human consumption. A foodstuff sample may include raw ingredients, cooked food, plant and animal sources of food, preprocessed food as well as partially or fully processed food, etc. Typically, samples that are not in liquid form are converted to liquid form before analyzing the sample with the present method.).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        July 12, 2022